 
Exhibit 10
 
SECOND AMENDMENT
 
SECOND AMENDMENT (this “Amendment”), dated as of March 20, 2002, to the credit
Agreement, dated as of March 20, 2001 (as amended from time to time, the “Credit
Agreement” capitalized terms used but not defined herein shall have the
respective meanings specified in the Credit Agreement), among Global Payments
Direct, Inc. (formerly known as National Data Payment Systems, Inc.) a New York
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”) and Canadian
Imperial Bank of Commerce, as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 

 
1.
 
Amendment to Subsection 1.1 of the Credit Agreement.    Subsection 1.1 of the
Credit Agreement is hereby amended by deleting the definition of Termination
Date in its entirety and inserting in lieu thereof the following:

 
“Termination Date”: July 19, 2002, as such date may be extended pursuant to the
provisions hereof, except if such date is not a Business Day, the preceding
Business Day.”
 

 
2.
 
Amendment to Section 2.15 of the Credit Agreement.    Section 2.15 of the Credit
Agreement is hereby amended by deleting the reference to “two additional 364-day
periods” in the first sentence of Section 2.15 and inserting in lieu thereof the
phrase “two additional 120-day periods”.

 

 
3.
 
Amendment to Section 5.1(b) of the Credit Agreement.    Section 5.1(b) of the
Credit Agreement is deleted in its entirety and replaced with the following:

 
“(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of GPI, the
unaudited consolidated balance sheet of GPI and its consolidated Subsidiaries,
as at the end of such quarter and the related unaudited consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments) (provided, that delivery pursuant to Section 5.2(e) below of copies
of the Quarterly Report on Form 10-Q of GPI for such fiscal quarter filed with
the SEC shall be deemed to satisfy the requirements of this Section 5.1(b));
and’’
 

 
4.
 
Representations and Warranties.    The Borrower represents and warrants to the
Administrative Agent and the Lenders that this Amendment has been duly and
validly executed and delivered by the Borrower and constitutes the Borrower’s
legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms.

 

 
5.
 
Counterparts.    The Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

 
6.
 
Governing Law.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



1



--------------------------------------------------------------------------------

 
7.
 
Continuing Effect.    Except as expressly amended by this Amendment, the Credit
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.

 

 
8.
 
Effectiveness.    This Amendment shall become effective on the date (the
“Effective Date”) on which this Amendment is executed by the Borrower, the
Administrative Agent and the Required Lenders.

 

 
9.
 
Fees and Expenses.    The Borrower agrees to: (a) pay the Administrative Agent
on the date hereof an administration fee (the “Administrative Fee”) in the
amount of C$49,726.03 (equal to C$150,000 pro rated for the number of days from
and including the date of this Amendment to July 19, 2002 on the basis of a
365-day year); (b) pay the Lenders on the date hereof a renewal fee (the
“Renewal Fee”) in the amount of C$37,128.77 (equal to 1/12.5 of 1% of the Total
Commitments (C$140,000,000.00) per annum calculated on the basis of a 365-day
year for the number of days during the period from and including the date of
this Amendment to July 19, 2002); and (c) reimburse the Administrative Agent and
the Lenders for all their reasonable costs and out-of-pocket expenses incurred
in connection with the review, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of Simpson
Thatcher & Bartlett, counsel to the Administrative Agent.

 
(Signatures Appear on Following Page)



2



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have hereto caused this Amendment to be executed
by their respective duly authorized officers as of the day first above written.
 

 
GLOBAL PAYMENTS DIRECT, INC. (formerly known as National Data Payment Systems,
Inc.). as the Borrower

 

 
By
:    /s/    JAMES G. KELLY                    

 
Jam
es G. Kelly

 
Executive Vice President and

 
Chief Financial Officer

 

 
CA
NADIAN IMPERIAL BANK OF

 
CO
MMERCE, as Administrative Agent

 

 
By
:    /s/    KAREN F. KISKORNA               

 
Ka
ren F. Kiskorna

 
Director

 

 
By
:    /s/    MARK C. HANDLER                              

 
Ma
rk C. Handler

 
Executive Director

 

 
CA
NADIAN IMPERIAL BANK OF

 
CO
MMERCE, NEW YORK AGENCY, as a Lender

 

 
By 
    /s/    GEORGE KNIGHT                      

 
Ge
orge Knight

 
Managing Director

 
CIBC World Markets Corp. As Agent



3